Citation Nr: 9915788	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  89-47 800	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an organic disorder 
of the lower extremities.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with possible herniated 
nucleus pulposus prior to August 21, 1990.

3.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain with possible herniated 
nucleus pulposus from August 21, 1990.

(The issue of entitlement to service connection for a left 
shoulder disorder is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
June 1966.  

A February 1967 rating decision granted service connection 
for lumbosacral strain with possible herniated nucleus 
pulposus which was rated zero percent disabling, effective in 
June 1966 and 20 percent disabling, effective in January 
1967.  A July 1983 rating decision noted that the veteran had 
not elected to receive VA disability compensation.  That 
rating decision found that chronic lumbosacral strain with 
possible herniated nucleus pulposus was 10 percent disabling 
under Diagnostic Code 5295 criteria from March 1983.  

In June 1988, the veteran submitted a claim for an increased 
rating for his back disorder.  In that claim he reported 
having problems with both legs.  This matter initially came 
before the Board of Veterans' Appeals (the Board) on appeal 
from an October 1988 rating decision by the Veterans 
Administration (now Department of Veterans Affairs) (VA) 
Regional Office in Houston, Texas (RO), made pursuant to that 
claim, which, in pertinent part, denied service connection 
for a disability of the lower extremities and continued a 
previously assigned 10 percent disability evaluation for 
lumbosacral strain with possible herniated nucleus pulposus.  

On June 29, 1990, the Board issued a decision that denied 
service connection for pathology of the lower extremities 
manifested by numbness and pain and denied a rating in excess 
of 10 percent for lumbosacral strain with possible herniated 
nucleus pulposus.  In October 1990, the veteran, by his 
attorney, filed a motion for reconsideration.  In December 
1991, the Deputy Vice Chairman, by order of the Chairman, 
ordered reconsideration of the Board's decision.  

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record and the proceeding and upon consideration 
of all evidence and material of record and applicable 
provisions of law and regulations.  38 U.S.C.A. 
§§ 7103(b)(3), 7104 (West 1991 & Supp. 1998); 
VAOPGCPREC 89-90 (O.G.C. Prec. 89-90); 56 Fed. Reg. 1225 
(1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  The case 
is now before an expanded reconsideration panel of the Board 
and this panel decision will replace the Board's June 1990 
decision.  

This case was remanded by the Board for additional 
development by the RO in July 1992.  Following completion of 
the directed development, an April 1993 rating decision rated 
lumbosacral strain with possible herniated nucleus pulposus 
as 20 percent disabling, effective June 1, 1988, the date of 
the outpatient record, and 40 percent disabling, effective 
August 21, 1990, the date of inquiry, under Diagnostic Code 
5292-5295 criteria.  The effective date for the 20 percent 
rating was based on receipt of a claim for increased rating 
for the back disorder in June 1988.  That rating decision 
continued the denial of service connection for an organic 
disorder of the lower extremities.  The Board again remanded 
this case in February 1995.  The directed development having 
been completed, the case has been returned to the Board for a 
final reconsideration decision.  

The veteran accepted a video hearing in lieu of a Travel 
Board hearing.  At the video hearing, the veteran raised the 
issue of entitlement to an earlier effective date than August 
21, 1990 for a 20 percent rating for ulnar neuropathy of the 
right hand.  (Video hearing transcript at 29).  That issue 
has not been considered by the RO and is referred to it for 
any appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran does not have an organic disorder of the lower 
extremities.  

2.  From August 21, 1990 lumbosacral strain with possible 
herniated nucleus pulposus produces pain and marked 
limitation of motion and muscle spasm, at times, without 
confirmed radiculopathy. 

3.  Prior to August 21, 1990, lumbosacral strain with 
possible herniated nucleus pulposus objectively, overall, 
produced less than marked limitation of flexion and lateral 
spine motion was not lost, there was no abnormal mobility 
with forced motion reported.  


CONCLUSIONS OF LAW

1.  An organic disorder of the lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The criteria warranting a disability rating in excess of 
40 percent for lumbosacral strain with possible herniated 
nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1998). 

3. From August 21, 1990, the criteria warranting a disability 
rating in excess of 20 percent for lumbosacral strain with 
possible herniated nucleus pulposus prior to August 21, 1990 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An April 1951 entry examination was unremarkable regarding 
any neurological or lower extremity abnormality.  In November 
1954, the veteran was seen with complaints that included 
weakness in the left lower extremity.  It was noted that 
there was a history of increased right Achilles reflex.  It 
was felt that the cause of the weakness might be vascular.  A 
March 1955 separation and reenlistment examination, and 
subsequent examinations October 1964 found his lower 
extremities and neurologic system to be normal.  

Records submitted by the veteran show that in September 1965, 
he reported various complaints, including weakness in both 
lower limbs.  Muscle tone was normal, but reflexes were 
hypoactive.  No lower extremity disorder was diagnosed.  In 
October 1965 he reported that during the prior two years he 
had had pain just lateral to the first thoracic vertebra with 
flexion of the neck and paresthesia that would develop in the 
buttocks, legs and feet when sitting for periods of a half 
hour and was relieved with walking.  Examination, in 
pertinent part, revealed weakness of both lower limbs; the 
muscle tone was normal but reflexes were all hypoactive.  The 
diagnosis was neuropathy of unknown etiology, chronic, 
involving the deep ulnar branch.  An examination later in 
October 1965 found, spastic weakness of both lower 
extremities with unsustained ankle clonus on the right.  
There were no toe signs but decreased abdominal reflexes on 
the right.  Circulation was intact.  

A medical board evaluated the veteran in November 1965.  The 
medical board report, in pertinent part, noted that he had 
been hospitalized in October 1965 because of symptoms 
suggesting a high cervical spinal cord tumor.  Neurological 
examination found hyperreflexia and decreased position and 
vibratory sense in the lower extremities as well as clonus 
and decreased abdominal reflexes on the right.  
He was seen later in November 1965 for complaints including 
left lower extremity weakness.  The right Achilles reflex was 
increased.  He was seen in December 1965 for complaints of 
hip pain, it was reported that deep tendon reflexes on 
examination were normal. 

On examination in January 1966, it was observed that all 
muscles were weak in the veteran's left lower extremity and 
lower extremity deep tendon reflexes were 2+ and equal.  
During a January 1966 medical board examination, it was 
observed that he complained of discomfort in various 
locations including the lower extremities, and glove and sock 
anesthesia.  The lower extremities were described as normal.  

During a hospitalization in January 1966, the veteran 
recalled that nine months prior to admission he noted 
paresthesia which would develop in the buttocks, legs when 
sitting for periods of a half hour that was relieved with 
walking.  Five months prior to admission, he noted that his 
legs were weak that made it difficult for him to climb more 
than two flights of stairs.  It was reported that he had 
initially been evaluated in July 1965 and biopsy of a 
subcutaneous mass of the right thigh revealed subcutaneous 
tissue with minimal focal chronic "information."  It was 
further reported he had been hospitalized in October 1965 
complaining of increased weakness in both legs.  

A physical examination during this hospitalization was 
notable for multiple lipomas over the trunk and extremities.  
A neurological examination revealed hyperreflexia in the 
lower extremities and ankle clonus on the right and decreased 
position and vibratory sense in both lower extremities.  It 
was also reported that there were no abnormal deep tendon 
reflexes.  At admission he reportedly had diminished 
sensation in a stocking-type distribution in both feet, but 
no diminished sensation loss followed a dermatome outline.  
Multiple examinations over the next two weeks revealed a 
changing pattern of numbness to pinprick.  Muscle tone, 
coordination, position sense and vibratory sense were normal.  
He appeared to have normal range of motion of all 
extremities, bilaterally and only minimal lower extremity 
weakness was demonstrated.  A consultant found no neurologic 
abnormalities to account for the veteran's symptoms.  After 
further evaluation, the diagnoses were conversion reaction 
neuropathy of the right ulnar nerve and multiple lipomas.  

Following a March 1966 examination, L. H. Riley, Jr., M.D. 
and separately a Navy physician who examined the veteran 
previously in late 1965 stated a belief that the veteran's 
symptoms had an organic basis.  

During a January 1967 VA examination, the veteran complained 
of backache that radiated into the right thigh with some 
numbness and tingling of the right lower extremity.  
Pertinent examination findings were tenderness over the 
lumbar area with bilateral spasm.  The pertinent diagnosis 
was chronic lumbosacral strain with possible herniated 
nucleus pulposus.  Following a January 1967 VA 
neuropsychiatric examination, the diagnosis was 
psychoneurosis, conversion reaction; a neurologic examination 
was negative.  

The veteran was hospitalized in October 1973 for progressive 
severe low back pain with paresthesia on the left leg.  The 
physical examination was essentially negative except for a 
definite diminution of the deep tendon reflexes in the 
(unspecified) lower extremity.  After evaluation, the 
conclusion was that there was a mechanical derangement of the 
lumbosacral spine with no evidence of herniated disc.  
Electromyogram revealed some areas of chronic myositis, 
probably on the basis of mechanical derangement and 
compensatory muscle inflammatory reaction.  The pertinent 
diagnoses were chronic low back pain from remote trauma, 
resulting in derangement of the lumbosacral spine with 
affection of the left lower leg and myositis, probably post-
traumatic, and compensation with derangement of the 
lumbosacral spine.  

In November 1976, the veteran was examined for various 
complaints by G. Guzman, M.D. who noted that the veteran had 
low back pain with radiation into the left leg with 
paresthesia that was improved with a heel lift.  Dr. Guzman 
said that there was no indication that a collagen disorder 
was the cause of the patchy neurological involvement.  He 
noted that repeat myelograms in December 1973 had not shown 
any abnormalities and electromyographic studies in July 1976 
revealed a non-specific neuropathy involving the lumbosacral 
area and left leg.  On examination, there was marked to 
moderate para spinous muscle tenderness, with some spasm in 
the L4, 5, S1 area, bilaterally.  The deep tendon reflexes 
were 2+ in the right and 3+ in the left knee, without clonus.  
The left ankle jerk was absent.  The impression was slow 
progressing neuropathy, involving the lumbosacral area of 
unknown etiology.  

During a July 1977 VA examination, the veteran complained of 
episodic back pain since service that did not radiate into 
the lower extremities.  On examination, lower extremity deep 
tendon reflexes were equal and somewhat hyperactive.  The 
pertinent diagnosis was history of musculoligamentous sprain 
lumbosacral spine with residual intermittent low back pain, 
mild impairment of function.  A neurological examination 
found his gait to be normal and he had a normal reflex 
pattern, including ankle jerks.  Sensory examination found no 
specific muscle weakness.  The examiner said that he would 
hesitate to diagnose disc syndrome to cover the low backache 
and left leg paresthesia and that the veteran might be having 
positional, transient paresthesia in the left leg but that 
there was no permanent damage.  

A September 1981 VA X-ray revealed anterior hypertrophic 
spurring of L5, compatible with hypertrophic degenerative 
changes and, possible, mild narrowing of the L5-S1 
intervertebral disc space.  A November 1981 VA outpatient 
treatment note shows tenderness to percussion over the 
thoracic spine and an area of anesthesia of the right outer 
leg in the L4 dermatome.  

In June 1982, the veteran was referred to a service 
department orthopedic clinic because of chronic low back pain 
and radiculitis to the left leg.  An August 1982 examination, 
in pertinent part, found left quadriceps strength to be 4/5, 
strength in the other lower extremity muscles was 5/5, 
circumference of the left thigh 8 inches above the tibial 
tubercle 1/2 inch less than the right and deep tendon reflexes 
2+ bilaterally and equal.  Sensation to pinprick and light 
touch was equal and intact on the lower extremities.  X-rays 
were reported to show subluxated L4-5 facets and decreased 
disc space L5-S1.  The assessments were chronic low back pain 
secondary to arthritis, leg length discrepancy and rule out 
spinal stenosis with left leg pain L4.  

An August 1982 orthopedic examination, in pertinent part, 
found tenderness over the spine at L5.  Flexion was limited 
to 20 degrees; lateral bending and extension were limited an 
unspecified amount.  Strength in the left quadriceps was 4/5; 
strength was 5/5 in the other lower extremity muscles.  The 
left thigh was 1/2 inch shorter than the right.  Deep tendon 
reflexes were 2+ bilaterally and equal.  

During an October 1982 rheumatology clinic examination, it 
was noted that electromyographic studies done in August 1982 
had been negative.  The veteran reported that the low back 
pain was much better with a shoe lift and he was able to bend 
over, without pain.  On examination the deep tendon reflexes 
were 3+, bilaterally and there was good strength in all 
extremities.  The pertinent assessments were probable early 
degenerative joint disease, involving the back and severe 
lumbar back pain, etiology undetermined.  

During a May 1983 VA orthopedic examination, the veteran 
reported that subsequent to 1966, he had rather severe pain 
in the lumbosacral area with occasional radiation down the 
left leg and occasional numbness in the anterolateral aspects 
of both legs.  He wore an elevated left shoe that seemed to 
alleviate his symptoms.  On examination there was no atrophy 
of the lower extremities or motor deficit and reflexes in 
both the knees and ankles were equal and intact.  X-ray 
studies revealed narrowing of the lumbosacral intervertebral 
joint space; there was some lipping of the margins of the 
articular surfaces, described as very minor and 
inconsequential.  

During a May 1983 VA neurologic and psychiatric examination, 
the veteran reported that he had back pain with pain down 
both legs, more in the left; he said that his legs would 
'twitch' at times.  He reported numbness in the outer part of 
both thighs; the numbness was worse if he stood or sat for 
long periods.  He said it became tingly, like worms were 
crawling, and could become very painful.  The extremities 
compared favorably, bilaterally.  There was no muscle atrophy 
and generally good muscle strength, except in the right hand 
and left foot.  In those areas, he tended to give way easily 
and could not dorsiflex his left ankle against even very 
little resistance.  No definite sensory deficits were found.  
The deep tendon reflexes were 2+ in all areas and equal, 
bilaterally; no pathological reflexes were found.  The 
diagnoses were conversion disorder, passive-aggressive 
personality disorder and no definite evidence of neurologic 
disorder at this time.  

The veteran was seen at a service department outpatient 
facility in August 1983 because of loss of sensation in both 
legs and constant "twitching" at night that had begun in 
1964.  He was seen in the neurosurgery clinic in September, 
at which time it was recorded that he had chronic aching in 
his legs, along with increased twitching and jerking of his 
leg muscles.  He said that multiple muscles fasciculated all 
of the time and had been for years, but had become worse.  
The motor and sensory examinations were normal of the lower 
extremities and no fasciculations were seen; knee and ankle 
jerks were present and equal.  

A neurologic examination conducted in November 1983 was 
normal.  The veteran had reported numbness and tingling in 
the anterior thighs which had begun in 1965 and left 
quadriceps weakness.  There was left quadriceps weakness and 
decreased sensation in the thighs.  Reflexes were present and 
equal.  Another neurologic examination conducted in November 
1983 was reported as normal.  

On examination in December 1983, motor power was described as 
"ok" and there was no atrophy, lower extremity reflexes 
were present and the impressions were restless leg syndrome 
and leg length discrepancy.  

Electrodiagnostic studies performed on the veteran at a 
service department facility in December 1983 were reported to 
be indicative of chronic irritation of the left L3 posterior 
nerve roots, with evidence of reinnervation.  It was noted 
that there was left lower extremity atrophy from the glutei 
muscles to the gastrocnemius, as compared to the right 
(mild).  Gross involuntary flexion of the left knee and 
plantar flexion of the left foot, with occasional involuntary 
left ankle dorsiflexion was reported.  It was also noted that 
there might be indications of motor neuron disease, 
poliomyelitis or syringomyelia, thyrotoxic myelopathy or, 
less commonly, motor radiculopathies or neuropathies.  It was 
reported that the left biceps brachii and gastrocnemius 
fasciculations might be caused by motor radiculopathy (L5-
S1).  

In January 1984, the veteran was seen at a service department 
outpatient facility complaining of burning, aching and 
cramping of both anterior thighs.  The symptoms had been 
present for more than a year on the left and 12 years on the 
right.  He denied back pain.  Myelograms had been performed 
in 1965 and 1971 and he was told that he had arthritis.  On 
examination, the left quadriceps girth was decreased 1/2 inch 
and the left psoas and quadriceps strength was 4/5.  The knee 
and ankle deep tendon reflexes were intact.  There was 
decreased sensation in the anterolateral aspect of both 
thighs.  X-rays of the lumbosacral spine were described as 
"unremarkable" and X-rays of the hips revealed mild 
subluxation and subchondral cysts.  The impression was 
evidence of chronic left L3 posterior root irritation.  

Later in January 1984, he was evaluated at a service 
department outpatient facility because of complaints that 
included constant bilateral thigh numbness.  It was noted 
that "recent" electromyography and nerve conduction studies 
had shown evidence of old L3 posterior denervation and 
reinnervation.  It was also noted that he had had myelograms 
in the past for diffuse left lower extremity weakness, but 
that the etiology had never been found.  Examination found 
decreased left thigh circumference, a positive 
Trendelenburg's sign on the left and 3-4/5 weakness of all 
left lower extremity muscles.  The impressions were unknown 
etiology of left lower extremity atrophy and numbness 
questionably secondary to peripheral neuropathy, unusual.  

During a February 1984 neurosurgery examination, it was 
recorded that the veteran had pain in both anterior thighs 
since 1965.  The previous electrodiagnostic findings were 
noted.  Both anterior thighs had an area of numbness and 
reduced pinprick sensation.  There was weakness of all lower 
extremity muscle groups and a positive Trendelenburg's sign 
on the left.  The impression was meralgia paresthetica.
He was referred to neurology in February 1984; the referral 
noted that he was complaining of bilateral anterior thigh 
pain and noted possible meralgia paresthetica.  In March 
1984, the neurologist said that he considered the December 
1983 electromyography to be normal.  It was noted that he 
veteran had had symptoms in his right leg for more than 15 
years and that the symptoms were now bilateral.  He had pain, 
paresthesia and 'burning,' as well as objectively diminished 
sensation in the lateral cutaneous nerve of the thigh.  He 
had no radicular symptoms and no sphincter disturbance.  
Motor, sensation and deep tendon reflexes were, otherwise, 
normal.  The impression was meralgia paresthetica.  

He was also referred to physical therapy in February 1984 
where it was noted that he had atrophy and a history of 
weakness in the left lower extremity.  He complained on 
numbness and tingling in both anterior thighs and increased 
pain on prolonged sitting and standing.  The examination 
found +2 knee jerks, bilaterally and +1 ankle jerks, 
bilaterally.  There was "F+" strength, and atrophy in the 
left lower extremity.  The right lower extremity was within 
normal limits.  Sensation was bilaterally decreased in the 
L5-S2 dermatomes.  The leg length difference was described as 
"significant."  

The veteran was seen at a service department outpatient 
facility in March 1984 complaining that he still had burning, 
numbness and tingling of both lower extremities when sitting, 
lying or walking 1 to 2 blocks.  A thyroid function test and 
CT scan of the lumbosacral spine were within normal limits.  
The pertinent impression was meralgia paresthetica.  A 
vascular surgery examination conducted at a service 
department outpatient facility in December 1987 was reported 
to be normal.  

An August 1988 VA neurology examination found that there was 
no visible muscle atrophy in the arms, hands, trunk and legs; 
the muscles were well defined and normal in appearance.  All 
deep tendon reflexes were present and symmetrical; they were 
brisk, but there was no pathological spread.  His strength 
was "at least briefly normal in all muscles" except the 
left foot where, the examiner said, he was not certain that 
there had been good effort made by the veteran.  He said that 
the amount of weakness exhibited should produce a profound 
foot drop that he did not have.  Sensation was intact to 
vibration except for the right thumb a detailed sensory 
examination was not performed, because of its extremely 
subjective nature.  There was no spasticity.  Coordination 
and gait were normal except for his very slow, careful, 
guarded movements which he attributed to back pain.  The 
impression was long history of subjective complaints of pain 
in the spine and extremities and muscle cramps and multiple 
evaluations without objective evidence of muscle atrophy, 
reflex loss or other signs to diagnose a specific myelopathy, 
radiculopathy or neuropathy.  The examiner reported that his 
examination had found a normal neurological system.  

During an examination of the veteran's back by the VA in 
August 1988, he reported intermittent low back pain, 
radiating down the left buttock and posterior thigh, to the 
knee.  He had burning pain in both anterior thighs and the 
ball of his left foot.  He had uncontrollable twitching and 
jerking of both legs and night cramps.  He could walk 
approximately 1/4 mile and then had to stop, because of back 
pain.  He would lean against something and the pain would 
resolve in 5 to 10 minutes.  When observed unnoticed, he 
demonstrated no acute pain and had minimal difficulty 
ambulating.  There were no areas of point tenderness or 
muscle spasm in the back.  There was a 1-cm. pelvic tilt, 
with the right side higher.  On the left, he had a slight 
Trendelenburg gait.  He was able to forward flex until his 
fingertips reached his knees, but very slowly and with a 
great deal of difficulty.  Side-to-side (lateral) bending and 
rotation were, likewise, decreased.  Extension approximated 
15 degrees.  There was no lower extremity atrophy and leg 
lengths, measured from the anterior superior iliac spine to 
the medial malleolus, were equal.  There was giving way 
weakness of the left extensor hallucis longus, anterior 
tibial, knee extensors and quadriceps; with distraction, the 
muscles were graded 5/5; otherwise, there was no motor 
deficit.  There was a patchy decrease in sensation in both 
lower extremities that did not follow any dermatome pattern; 
it was most consistent in both lateral, anterior thighs.  
Position sense was intact and no clonus was demonstrated.  
Both knee and ankle jerks were 2+, bilaterally.  The dorsalis 
pedis pulse was not palpable and the posterior tibialis 
pulses were 2+, bilaterally.  

The orthopedic examiner said that the veteran had chronic 
recurrent pain in his low back and lower extremities without 
any objective evidence of neurological impairment, except for 
meralgia paresthetica; and that there were numerous signs 
pointing to a non-organic basis for his pain.  

In December 1988, the veteran was evaluated at a military 
facility for low back pain.  It was noted that he had been 
diagnosed as having mechanical low back pain.  There was no 
radiation into the legs.  On examination, there was diffuse 
tenderness in the upper lumbar paraspinous musculature, 
bilaterally.  The range of motion of the back was 20 degrees 
of flexion, 10 degrees extension and 20 degrees of lateral 
bending, bilaterally.  Sensation was intact in all 
dermatomes, distally.  Motor strength in the toe, ankle, knee 
and hip flexors was 5/5 and knee and ankle jerks were 2+/4+, 
bilaterally.  He was referred to physical therapy where it 
was recorded that he had radicular symptoms (radiating pain), 
numbness and tingling down both anterior thighs and posterior 
calves.  On examination, the range of motion was markedly 
limited in the standing position and normal in the sitting 
position.  Strength was equal bilaterally, with occasional 
ratchet response and reflexes were equal bilaterally.  There 
was diffuse tenderness, without spasm, in the general 
thoracolumbar area.  

A whole-body bone scan performed in December 1988, in 
pertinent part, was interpreted as showing possible 
lumbosacral (L5-S1) disc disease.  

At a hearing at the RO in October 1989, the veteran testified 
that, during service, he developed weakness in his left leg 
with pain down the left leg to the calf area.  He said he 
could not bend over without pain in his back.  (Transcript of 
October 1989 hearing at 1).  He said that he had experienced 
more or less continuous problems with his lower extremities 
which had become worse and that was as though his legs were 
going to sleep and then they would become numb and then start 
burning.  Id. at 2, 3.  He said that his back was hurting 
"quite a bit' and that he took Motrin which helped but did 
not completely alleviate his symptoms and had medication for 
muscle spasms.  He reported pain going down his left leg and 
numbness, along with the burning and aching.  He said that 
his back did not hurt that badly when he got up in the 
morning but became almost intolerably painful later in the 
morning.  Id. at 4.  He stated that he could not bend over to 
pick up something, but had to bend his knees or brace on 
something.  Id. at 6.  

On an August 1990 examination it was recorded that the 
veteran had bilateral lower extremity weakness and sensory 
loss, greater on the left, involving several levels, with 
increased reflexes in the left lower extremity that had been 
progressive since the 1960's.  It was recorded that he had 
noted the onset of bilateral thigh numbness in the 1960's.  
He gradually developed low back pain which radiated down the 
posterior left thigh, bilateral dorsal foot burning and 
dysesthesia to the anterior mid-calf.  Examination found 
decreased sensation in the anterolateral thighs and anterior 
legs.  Lower extremity deep tendon reflexes were 2+ on the 
right and 3 on the left.  Toe walk was poor, there was left 
foot drop and tandem walking was difficult.  It was noted 
that examination had shown evidence of L2, L3, and L4-S1 
involvement with signs of upper and lower motor neuron 
involvement.  

The veteran was hospitalized in August 1990 to evaluate his 
complaints of burning, foot pain and low back pain.  On 
examination, there was distal atrophy of both calves.  An X-
ray of the lumbar spine found moderate narrowing of the L5-S1 
disc space with osteophytes and possible vacuum cleft, 
compatible with degenerative disc disease and minimal 
sclerosis of the facet joints between L5 and S1, compatible 
with degenerative arthritis.  Electromyography was in 
pertinent part interpreted as showing no evidence of 
extensive lower motor neuron involvement of the right lower 
extremity.  It was felt that these studies of the lower 
extremities suggested a mild sensory neuropathy in the right 
lower extremity.  A MRI found degeneration of L3, L4, L5 and 
S1 and mild bulging of the discs, without herniation. 

A consultation request to vascular medicine from neurology, 
made during that hospitalization, mentions that the dorsalis 
pedis was barely palpable.  Vascular insufficiency in the 
lower extremities and bilateral peripheral neuropathy were 
considered possible diagnoses.  

In August 1992, the veteran was seen at a service department 
outpatient facility complaining of mid-back pain.  The 
pertinent examination findings were decreased knee and ankle 
deep tendon reflexes and decreased sensation and strength in 
the left leg.  The range of motion of the back was 80 degrees 
of flexion and 15 degrees of extension.  There was left 
sciatic notch tenderness but no tenderness in the lumbar 
spine.  Circulation was normal.  The diagnostic assessments 
were osteoarthritis and rule out connective tissue disorder.  

During a February 1993 VA neurological examination, it was 
recorded that the veteran complained of chronic low back pain 
with radicular pain into both hips greater on the left.  He 
also complained of numbness on the anterior thighs 
bilaterally as well as numbness on the bottom of his left 
foot and complained of a burning sensation in his legs.  It 
was noted that the MRI performed in 1990 showed arthritis of 
the spine but no spinal cord disease.  A bone scan did not 
show any spinal cord abnormalities.  It was reported that he 
was in no acute distress and was fully alert and oriented but 
somewhat pressured speech.  Motor examination revealed 
weakness only in the right grip due to an old right brachial 
plexus lesion.  There was 5/5 strength in both legs and feet 
and reflexes were trace/4 in the legs, including trace ankle 
jerks.  Sensory examination noted a subjective stocking 
decrease to pinprick and temperature in the legs.  His gait 
was slow and somewhat antalgic but he could walk without any 
assistive devices.  The impressions included lumbosacral 
strain syndrome without good objective evidence of a spinal 
cord problem or myelopathy and possible meralgia paresthetica 
of the lower extremities without evidence of a full-blown 
peripheral neuropathy.  

During a February 1993 VA orthopedic examination, the veteran 
reported that in the early 1960's he had experienced sudden, 
acute low back pain when arising from a chair; the pain 
radiated to both legs.  He was treated with analgesics, 
muscle relaxants and rest.  The pain improved considerably 
after about a week, but he was left with persistent low back 
pain and intermittent leg pain.  He complained of leg pain 85 
percent of the time and back pain 90 percent of the time.  He 
claimed he could only stand for about 15 to 20 minutes and 
walk the equivalent of four blocks; he was totally unable to 
run or jog and when driving could only sit for about 25 to 30 
minutes.  

On examination, there was moderate thoracic kyphosis, some 
loss of lumbar lordosis and percussion pain in the lower 
thoracic segment and the entire lumbosacral segment in the 
midline.  Pain was also elicited on deep palpation of both 
gluteal areas, more on the left than on the right.  Lasegue's 
sign was positive on the right side at 20 degrees and on the 
left 15 degrees, without worsening on dorsiflexion of the 
toes on either side.  Reflexes were present, normal and equal 
bilaterally at 2+ with absence of the Achilles on the left.  
Toe and heel walking was not feasible.  The range of motion 
of the lumbar spine was strictly limited by severe spasm; 
extension to was 10 degrees, lateral flexion was to 15 
degrees, right and left rotation was to 20 degrees and 
anterior flexion was to 20 degrees.  Pain was elicited in the 
low and midback and the lower dorsal spine in all motions.  
Pain was also elicited on palpation along the course of the 
sciatic nerve, posteriorly down to the knees on both sides 
but more on the left.  The diagnoses were status post 
recurrent low back sprain with radiculopathy and compression 
fracture T9 and T11.  

During a February 1993 VA psychiatric examination, it was 
recorded that the veteran frequently had trouble falling 
asleep because of paresthesia in both legs, but that, once 
asleep, he slept soundly throughout the night.  He had an 
obvious disturbance in his gait and a bit of unsteadiness 
when he first got out of the chair.  It was noted that 
previous psychological testing had indicated possible anxiety 
disorder and personality disorder, with narcissistic and 
obsessive features.  The examiner said that he failed to find 
psychiatric features and psychological features consistent 
with the diagnosis of old hysterical conversion reaction.  
The diagnoses were rule out anxiety disorder and personality 
disorder, with narcissistic and obsessive features.  

During a May 1993 VA neurosurgery examination, the veteran 
again reported chronic low back pain and shooting pains down 
the posterior left leg to the side of the left foot with 
sensory changes in both anterior thighs and tingling, burning 
and numbness.  He also complained of lower extremity 
weakness.  On examination, there was decreased sensation to 
light touch on the femoral cutaneous distribution, 
bilaterally.  Lower extremity muscle strength was 5 in all 
groups, except for hip extensors that were 4 on the right and 
4+ on the left.  Lower extremity deep tendon reflexes were 1 
on the right and 2 on the left.  The examiner's assessment 
was chronic low back pain/scoliosis with no diffuse 
neurological problems.  

In March 1995, an orthopedist, a neurologist and a 
psychiatrist reviewed the veteran's records.  The orthopedist 
noted that the diagnosis of meralgia paresthetica was only 
suggested on two occasions, and both times in reference to 
problems with the low back.  He said that from his review of 
the chart he did not feel a diagnosis of meralgia 
paresthetica had been established and he did not think it 
existed.  He said meralgia paresthetica related to a specific 
lesion of the lateral femoral cutaneous nerve usually as it 
exited around the anterosuperior iliac spine and was rarely 
present bilaterally.  In response to a question of whether 
there was a separate organic disorder of the lower 
extremities distinct from the lumbar spine pathology, he said 
he could not identify any specific pathology of the lower 
extremities that was distinct from the back pathology upon 
review of the records.  He said that the etiology of the leg 
pain and discomfort most likely was related to the back and 
there was no distinct specific pathology found within the 
lower extremities, at least so far as a review of the records 
revealed.  

The neurologist had examined the veteran in February 1993.  
After reciting the findings on that examination, he said that 
his initial diagnosis was lumbosacral strain syndrome without 
evidence of, subjectively, a spinal cord problem or 
myelopathy.  The neurologist said he mentioned the 
possibility of meralgia paresthetica because of the 
subjective complaints of tingling and numbness in the 
anterior thighs.  He noted that objective testing had 
revealed a normal electromyogram and nerve conduction study 
of the lower extremities and that there was intact sensation 
in the thighs.  In response to the question of whether 
meralgia paresthetica of the lower extremities had been 
reasonably established as present by the examinations, he 
said that in his medical opinion as a board-certified 
neurologist meralgia paresthetica was not an established 
diagnosis.  He said meralgia paresthetica was a condition 
involving the lateral femoral cutaneous nerve coming 
underneath the inguinal canal and was not caused by posterior 
lumbar spine disease.  He also said that the veteran had no 
other organic disorders except that of lumbosacral pathology 
that had been previously documented.  

The psychiatrist was of the opinion after review of the file 
as well and the opinions of the orthopedist and neurologist 
that it was not clear whether the other examiners agreed that 
the veteran did or did not have organic problems causing the 
complaints of leg pain, but that if it was agreed that the 
lumbosacral pathology would explain the complaints of pain, 
then the complaints of pain would not be caused by any 
psychiatric problems.  She did note that through 
psychological testing, it was most likely that the veteran 
had a personality disorder with obsessive and narcissistic 
traits and that people who had obsessive features would have 
increased worry or concern about symptoms that others might 
be able to put aside or ignore.  She also stated that with 
obsessive personality disorder people expected perfection and 
set very high standards for themselves and others that she 
believed might relate to the veteran's perception that he 
could eventually be symptom-free if the proper medical 
procedures were undertaken.  She stated that the narcissistic 
component could explain a sense of high entitlement, that he 
deserved compensation for his perceived problem and 
resistance to accept that some of his discomfort could be 
related to psychological stressors.  

She further stated that, if the other two were of the opinion 
that there was no organic pathology to explain the pain in 
the lower extremities, that she believed the more appropriate 
diagnosis would be somatoform pain disorder rather than 
conversion disorder.  She said that the two were related but 
that the distinction was that people with somatoform pain 
disorder have some history of organic pathology that would 
cause symptoms of pain or dysfunction but that the perception 
of the patient was greatly exaggerated from what could be 
explained from the organic findings.  

The psychiatrist said that the essential feature of 
somatoform pain disorder is a preoccupation with pain, in the 
absence of adequate physical findings to account for the pain 
or its intensity and that the veteran's pain symptoms were 
inconsistent with the anatomical distribution of the nervous 
system.  Associated features included other localized sensory 
and motor function changes, such as paresthesia and muscle 
spasms.  She said that it was interesting to note that his 
histrionic personality traits were seldom present which was 
consistent with psychological testing of the veteran that did 
not show histrionic features.  In conclusion, she believed 
the somatoform pain disorder could explain the veteran's 
preoccupation with his lower extremity leg pain and that it 
would be etiologically related to a service-connected 
psychiatric conversion disorder.  

An X-ray of the veteran's lumbosacral spine made at a service 
department facility in February 1996 was interpreted as 
showing a mild curvature of the lumbar spine, convexity to 
the right that might be positional, generalized 
demineralization of bone with 'fish-mouthing' of 
intervertebral disc spaces and disc space narrowing at L5-S1, 
with spurring of the abutting vertebral body surfaces 
consistent with degenerative change.  

The veteran was seen a VA neurology facility in April 1996 at 
which time he reported that he had noticed the loss of hair 
on both legs up to the level of the ankles in addition to the 
burning pain in his feet.  He reported atrophy of the left 
thigh and buttock and a 30 year history of burning and aching 
pain and, at times, cramping and numbness.  He also reported 
cramping in the thighs and calves at night and cramping when 
walking more than one block.  He stated that he had slight 
limp on the right because his left leg was shorter than the 
right.  There was pain to palpation in the thoracic and lower 
lumbar region.  Muscle strength in the thighs was 5-/5 on the 
right and 4+/5 on the left.  There was decreased sensation in 
the right and left anterior thigh and the left thigh appeared 
1 centimeter smaller than the right.  The diagnostic 
assessments were meralgia paresthetica, bilaterally, 
idiopathic peripheral neuropathy of both extremities and rule 
out radiculopathy/entrapment on the left side.  

During a clinical electrophysiology examination by the VA in 
May 1996, the veteran complained of pain and numbness in both 
lower extremities, greater on the left; the pain was referred 
to the heel and was associated with a burning pain in both 
thighs, extending to the lateral aspect of the knee.  The 
pain had been present for 20 years and was getting worse.  He 
also reported decrease in strength and loss of size in the 
left lower extremity.  Examination found that the lower 
extremities were equal in circumference.  There was give way 
weakness on the left and muscle strength was 5/5 on the 
right.  Sensation was equal bilaterally.  Reflexes were 
symmetrical with downgoing plantars.  Straight leg raising 
was negative bilaterally.  On the left, it was limited 
secondary to low back pain at 20 degrees, on the right, 
limited by low back pain at 40 degrees.  There were no leg 
symptoms.  The left and right femoral cutaneous nerves and 
left and right superficial peroneal nerves were not 
obtainable on nerve conduction studies.  The 
electrodiagnostic findings were not obtainable left and right 
femoral cutaneous nerves and bilateral superficial peroneal 
nerves and normal electromyography examination.  The 
electrodiagnostic impression was no electrodiagnostic 
evidence of neuropathy or lumbosacral radiculopathy and no 
active motor axonal denervation evident.  

During a VA neurologic evaluation in June 1996, it was 
recorded that the veteran had a 20 year history of decreasing 
strength and muscle mass in the left leg and numbness in a 
classical meralgia paresthetica pattern, bilaterally.  The 
examination was described as being "unremarkable" and there 
was no atrophy of the muscles in the legs.  It was noted that 
electromyography and nerve conduction velocity examinations 
had been normal.  The impression was meralgia paresthetica 
bilaterally but otherwise normal neuromuscular examination 
and electromyographic and nerve conduction velocity testing.  
The examiner said that he did not believe that there was any 
neurologic disorder besides meralgia paresthetica and he did 
not believe that there was any active or progressive process 
present.  The examiner said that he did not have a chart.  

In August 1996, the veteran was awarded disability Social 
Security Administration (SSA) benefits from February 1988 and 
severe impairments mentioned included low back pain and leg 
pain.  

At the Board hearing in July 1998, the veteran reported that 
his back hurt and that there was aching, hurting, pain and 
numbness going down the legs to the top of 
his feet, worse than sunburn (Transcript at 12).  He said he 
had limitation of forward bending, that he was seen for his 
back approximately every 6 to 8 months, that he said he could 
not sit for very long because of pain and could only drive a 
short distance.  Id. at 13.  When asked if he needed any aids 
for ambulating, like a cane, he said that he could only walk 
a short distance, because of pain in his legs.  Id. 13-14.  
He said he last worked in 1988 and was receiving SSA 
disability benefits.  Id. at 15.  

The veteran's wife testified that she was a registered nurse 
with experience in multiple areas and that she had been 
married to the veteran over 30 years.  She said that she did 
not know him during service.  Id. at 18.  When asked to 
describe the veteran's difficulty from his back disorder, she 
said that he would jerk his legs while sleeping and would 
have to get up, walk around and lie down in another position.  
She said that he had difficulty bending over, had pain and 
discomfort radiating down his legs and an involuntary reflex 
action; while they were sitting at the table, the left 
extremity was limp.  Id. at 19-20.  She said that at times 
when he was sleeping, she could feel the contractions in the 
calf and thigh muscles.  She also said that his feet were red 
and inflamed and had a lot of hair from the ankle to the 
toes.  Id. at 20.  

The veteran testified that he felt the 1993 examination to be 
inadequate because his clothing was not removed.  His wife 
said that the slacks and socks would have to be removed for a 
nerve conduction test.  Id. 21.  The veteran said that he was 
not given a pinprick test when examined in 1993.  He said 
that he removed his shoes, walked across the room and sat on 
the examining table.  The examiner hit him on the knees and 
arms, shined the light in his eyes, and had him cover one eye 
and say how many fingers the examiner was holding up.  Id.  
at 22.  


Criteria and Evaluation

Service Connection

The initial determination that must be made is whether the 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In general, a well-grounded claim for 
service connection requires medical evidence of a current 
disability, competent evidence of a disease or injury in 
service and medical evidence of a nexus between the current 
disability and the disease or injury in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  "[I]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

To be well grounded, a claim need not be conclusive but must 
be accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In submitting a claim, 
a claimant must submit supporting evidence that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  Where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946 and organic disease of the nervous 
system is manifest to a compensably disabling degree within 
one year of separation from such service, it shall be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

The Board finds that the claim for service connection was 
well grounded.  Meralgia paresthetica has been reported in 
connection with the evaluation of the veteran's plethora of 
lower extremity complaints that have included lower extremity 
weakness and medical findings included hyperreflexia, 
decreased position and vibratory sense in the lower 
extremities and muscle weakness in the left lower extremity.  
In February 1984 a neurosurgery examiner in providing the 
diagnosis recorded that the veteran had pain in both anterior 
thighs since 1965, numbness and reduced pinprick sensation in 
both anterior thighs and weakness of all lower extremity 
muscle groups.  There was a condition observed during 
service, the veteran has reported continuing symptomatology 
and the diagnosis of meralgia paresthetica was, presumably, 
based, in part, on that symptomatology.  The Board finds that 
this evidence is sufficient to make the claim plausible and 
thus well grounded under the recent holding in Savage.

The VA has obtained medical records, had the veteran examined 
and obtained medical opinions regarding the cause of the 
veteran's symptoms.  The Board finds that the VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim for service connection.  
38 U.S.C.A. § 5107(a).  The Board finds that all development 
directed in the prior remands has been completed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Medical records were obtained 
and the examinations requested were completed and are shown 
to have been comprehensive.  A review of the record was 
completed and opinions sought by the Board were provided.  
Although the veteran disputes the adequacy of a previous VA 
examination in 1993, the examiner appears to have been very 
thorough in evaluating the claim and providing objective 
findings helpful in an informed assessment of the veteran's 
disability.  

Once all pertinent evidence has been obtained, the positive 
and negative evidence must be weighed to determine if there 
is at least an approximate balance, which would warrant a 
grant of the benefit(s) sought.  The only organic lower 
extremity disorder that has been considered as a diagnostic 
possibility is meralgia paresthetica.  Examinations have 
ruled out a vascular disorder and, apparently, a collagen 
disorder.  Although the veteran's complaints include muscle 
weakness and pain, there is no medical diagnosis or opinion 
that there is an organic disorder of the lower extremity 
muscles, as opposed to the nerves.  Peripheral neuropathy 
though mentioned has not been confirmed.

The positive evidence that the symptoms in service were the 
first manifestation of meralgia paresthetica consists of 
diagnoses of meralgia paresthetica based on the veteran's 
symptoms and his history that his symptoms have continued 
since service. The VA psychiatrist in 1995 by indicating that 
people with somatoform pain disorder had some history of 
organic pathology which would cause symptoms of pain or 
dysfunction but that the perception of the patient was 
greatly exaggerated from what could be explained from the 
organic findings could be viewed as supporting the claim.  
There is also the sworn testimony of the veteran and his 
wife.  

While the veteran is competent to relate his symptoms and his 
wife her observations, they are not competent to determine 
the cause of those symptoms.  Grottveit, supra.  The Board 
observes that the veteran's wife is a registered nurse.  
However, it does not appear from the record that she has any 
special training in neurology or any qualifications to render 
a diagnosis.  In any event, she has not expressed an opinion 
as to the cause of the veteran's symptoms but she has 
provided testimony as to the nature and extent of his 
symptoms.   

The negative evidence consists of several medical opinions 
following examinations that do not confirm a diagnosis of 
meralgia paresthetica.  There are also medical opinions that 
the veteran does not have a neurological disorder, involving 
the lower extremities.  Indeed, although weighing the 
evidence is not a matter of "counting," the Board is 
impressed that more physicians have concluded independently 
that the veteran does not have an organic disorder of the 
lower extremities than have concluded that he does.  What is 
particularly noteworthy are the neurodiagnostic evaluations 
noted by examiners that have not confirmed the disorder.

In March 1995, an orthopedist, a neurologist and a 
psychiatrist reviewed the veteran's records.  The VA 
orthopedist stated his belief that meralgia paresthetica had 
not been established was based upon review of the chart.  The 
VA neurologist found that meralgia paresthetica was not an 
established diagnosis based upon an assessment of the 
examination data.  The psychiatrist's opinion appeared to 
offer alternative explanations from a psychiatric standpoint 
based upon possible conclusions of the other examiners. 

The Board believes that the negative evidence is the more 
probative, since the opinions of the orthopedist, neurologist 
and psychiatrist were based on a review of the entire record, 
including the findings and opinions of several prior 
examiners, and, in the case of the neurologist, his 
recollections of the findings on a prior examination.  Viewed 
collectively, the opinions of the orthopedist and neurologist 
are the more probative as they address the likelihood of an 
organic lower extremity disorder based upon objective 
examination findings in light of the extensive medical 
history.  The psychiatrist did not report any findings that 
supported the implication that there had been an organic 
disorder or to reasonably question the conclusion of the 
other examinations that is against the presence of such 
disorder in the veteran.  Although meralgia paresthetica was 
reported in 1996, the diagnosis was not based on the 
veteran's entire record, because the examiner specifically 
said that he did not have a chart.  The diagnosis has been 
ruled out on the basis of extensive history and correlated 
comprehensive examination findings .  Thus the recent report 
is not accorded any significant probative weight .

Accordingly, the Board finds that the negative evidence 
preponderates and that there is no organic disorder of the 
lower extremities for which to grant service connection.  

Increased Ratings

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has asserted 
that his back disability is more severe than currently rated 
and that it warranted a higher rating than assigned in the 
past, establishing well-grounded claims for increased 
ratings.  The VA has obtained medical records and had the 
veteran examined.  The VA has fulfilled its duty to assist 
the veteran in the development of the facts pertinent to his 
claims for increased evaluations.  38 U.S.C.A. § 5107(a).  
There are comprehensive examinations of record and the 
veteran has not advised the Board of any more recent 
evaluations as comprehensive that have not been obtained.  At 
the Board video hearing the veteran indicated that everything 
considered by SSA was of record.  

Lumbosacral strain is rated 40 percent disabling when severe 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritis changes or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  It is rated 20 percent disabling when there 
is muscle spasm on extreme forward bending and unilateral 
loss of spine motion in a standing position and 10 percent 
disabling when there is characteristic pain on motion.  With 
slight subjective symptoms only, a noncompensable rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Limitation of motion of the lumbar spine is rated 40 percent 
disabling when severe, 20 percent disabling when moderate and 
10 percent disabling when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Intervertebral disc syndrome is rated 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  It is rated 40 percent disabling when 
severe; being manifested by recurring attacks, with 
intermittent relief.  It is rated 20 percent disabling when 
moderate, being manifested by recurring attacks.  It is rated 
10 percent disabling when mild.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Ankylosis (complete bony fixation) of the lumbar spine if 
unfavorable shall be rated 50 percent and where favorable it 
shall be rated 40 percent.  Diagnostic Code 5289.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

From August 21, 1990, the veteran received the maximum 
schedular rating for lumbosacral strain and limitation of 
motion of the lumbar spine, which are the diagnostic codes 
selected by the RO in rating the disability.  The rating 
scheme selected appears appropriate for the symptomatology.  
38 C.F.R. § 4.21.  Since service connection is in effect for 
possible herniated nucleus pulposus, the Board has considered 
whether a higher rating can be assigned for intervertebral 
disc syndrome.  A higher rating for intervertebral disc 
syndrome requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  No evidence sciatic neuropathy or 
lumbar radiculopathy was the assessment after evaluation in 
1996.  Therefore consideration of the alternative rating 
scheme for intervertebral disc syndrome is not appropriate at 
this time.  Further, the Board observes that ankylosis of the 
lumbar spine has not been reported.

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998) must also be considered.  The ratings 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Because the veteran is presently 
receiving the maximum schedular rating for lumbosacral strain 
and limitation of motion of the lumbar spine, functional loss 
due to pain is not for consideration.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  However, the 
General Counsel's opinion does not require such 
consideration.  The disability may be rated under the 
diagnostic code that produces the higher rating if that 
diagnosis better reflects the extent of the veteran's 
disability.  O.G.C. Prec. 36-97 at 5 (emphasis added).  Here 
the objective findings as recently as 1996 do not support the 
essential criteria for consideration of the disability under 
Diagnostic Code 5293.  The Board concludes that the current 
rating scheme better reflects the extent of the disability in 
view of the findings on comprehensive examinations that have 
evaluated the disability from an orthopedic and neurological 
standpoint. 

In this case, the medical evidence does not show adequate 
pathology to support the level and type of complaints 
expressed by the veteran in regard to his service-connected 
back disorder and this has, in essence, been noted by various 
doctors.  For example, during a clinical electrophysiology 
examination by the VA in May 1996, the veteran complained of 
pain and numbness in both lower extremities and reported a 
decrease in strength and loss of size in the left lower 
extremity.  The examination found that the lower extremities 
were equal in circumference.  There was give way weakness on 
the left and muscle strength was 5/5 on the right.  The June 
1996, neuromuscular examination was described as being 
"unremarkable" and essentially normal.  Accordingly the 
Board finds that a rating in excess of 40 percent from August 
21, 1990 is not warranted.  

Disability Rating in Excess of 20 percent Prior to August 21, 
1990

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (1998).  Once a formal claim for 
compensation has been allowed the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157 (1998).  

When examined in August 1988, the veteran could flex his back 
until his fingertips reached his knees.  The Board finds that 
this is not marked limitation of forward bending.  The 
examination in December 1988 found marked limitation of 
forward bending in the standing position and narrowing or 
irregularity of the joint space.  Neither of those 
examinations was reported to show loss of lateral motion.  In 
fact, lateral motion was possible, even though it was 
limited.  There was no listing of the spine, Goldthwait's 
sign or osteoarthritis reported on either examination and the 
veteran was not reported to have abnormal mobility on forced 
motion.  The Board observes that the VA orthopedic examiner 
in 1988 pointed out that when the veteran was observed 
unnoticed he demonstrated no acute pain and minimal 
difficulty ambulating from which one may reasonably question 
the value of the recorded findings as evidence of the extent 
and severity of the disability.  The veteran is service-
connected for a conversion reaction that is separately rated.  
In view of the foregoing, the Board finds that lumbosacral 
strain did not more nearly approximate the criteria 
warranting a 40 percent rating prior to August 21, 1990.  For 
reasons stated previously consideration under the alternative 
rating scheme for intervertebral disc syndrome is not 
warranted.  

The extent of functional loss due to pain "on use or due to 
flare-ups" must also be considered.  DeLuca, 8 Vet. App. 
202, 206.  Again, the Board finds that the medical evidence 
does not show adequate pathology to support the level and 
type of complaints expressed by the veteran in regard to his 
service-connected back disorder.  During an examination by 
the VA in August 1988, the veteran reported intermittent low 
back pain, burning pain in both anterior thighs and the ball 
of his left foot.  He was able to walk approximately 1/4 mile 
and then had to stop, because of back pain that would resolve 
in 5 to 10 minutes.  When observed unnoticed, he demonstrated 
no acute pain and had minimal difficulty ambulating.  There 
was no lower extremity atrophy.  There was giving way 
weakness of the left extensor hallucis longus, anterior 
tibial, knee extensors and quadriceps; with distraction, the 
muscles were graded 5/5; otherwise, there was no motor 
deficit.  The orthopedic examiner said that the veteran had 
chronic recurrent pain in his low back and lower extremities 
without any objective evidence of neurological impairment, 
except for meralgia paresthetica; and that there were 
numerous signs pointing to a non-organic basis for his pain.  
Overall, the Board is of the opinion that the record prior to 
August 21, 1990 does not show a disability picture more 
nearly approximating the criteria for an evaluation in excess 
of 20 percent. 

ORDER

Service connection for organic disorder of the lower 
extremities is denied.  

A disability rating in excess of 40 percent for lumbosacral 
strain with possible herniated nucleus pulposus from August 
21, 1990 is denied.  

A disability rating in excess of 20 percent for lumbosacral 
strain with possible herniated nucleus pulposus prior to 
August 21, 1990 is denied.  



			
	R. D. PHILIPP	C. P. RUSSELL
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals.

		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

			
	E. KRENZER	MARK J. SWIATEK 
Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans Appeals

		
	GORDON H. SHUFELT
Member, Board of Veterans' Appeals

 Department of Veterans Affairs

